EXHIBIT 10.19
 
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of September 22, 2010 by
and between Brainy Acquisitions, Inc., a Georgia corporation, having a principal
place of business at 460 Brogdon Rd., Suite 400, Suwanee, GA 30024 (the
“Debtor”) and FLM Holdings LLC, a Nevada limited liability company, having a
principal place of business at 8 Hop Brook Lane, Holmdel, New Jersey 07733, or
its registered assigns (the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Secured Party has purchased a certain Debenture
dated as of the date hereof by the Company in the original principal amount of
$110,000 (such note, together with any promissory notes or other securities
issued in exchange or substitution therefor or in addition or replacement
thereof, and as any of the same may be amended, restated, modified or
supplemented and in effect from time to time, being herein referred to
individually and collectively as the “Debenture”);
 
WHEREAS, the Debenture is being acquired by the Secured Party and the Secured
Party has made certain financial accommodations to the Company pursuant to a
Securities Purchase Agreement of even date herewith between the Company (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”); and


WHEREAS, Debtor will derive substantial benefit and advantage from the financial
accommodations to Company set forth in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Definitions.  Capitalized terms used herein without definition and
defined in the Purchase Agreement are used herein as defined therein.  In
addition, as used herein:
 
“Accounts” means any “account,” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, without limitation,
“supporting obligations” as defined in the Uniform Commercial Code.
 
“As-extracted Collateral” means any “as-extracted collateral,” as such term is
defined in the Uniform Commercial Code.
 
“Capital Lease Obligation” means, as to any Person, any obligation that is
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP, and the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code.
 
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
 
“Commercial Tort Claims” means “commercial tort claims” as such term is defined
in the Uniform Commercial Code.
 
“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.
 
“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of a Debtor.
 
“Documents” means any “documents,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code), bills of lading or other receipts
evidencing or representing Inventory or Equipment.
 
“Equipment” means any “equipment,” as such term is defined in the Uniform
Commercial Code and, in any event, shall include, Motor Vehicles.
 
“Event of Default” shall have the meaning set forth in the Debenture.
 
“General Intangibles” means any “general intangibles,” as such term is defined
in the Uniform Commercial Code, and, in any event, shall include, without
limitation, all right, title and interest in or under any Contract, models,
drawings, materials and records, claims, literary rights, goodwill, rights of
performance, Copyrights, Trademarks, Patents, warranties, rights under insurance
policies and rights of indemnification.
 
“Goods” means any “goods”, as such term is defined in the Uniform Commercial
Code, including, without limitation, fixtures and embedded Software to the
extent included in “goods” as defined in the Uniform Commercial Code.
 
“Instruments” means any “instrument,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, promissory notes,
drafts, bills of exchange, trade acceptances, letters of credit, letter of
credit rights (as defined in the Uniform Commercial Code), and Chattel Paper.
 
“Inventory” means any “inventory,” as such term is defined in the Uniform
Commercial Code.
 
“Investment Property” means any “investment property”, as such term is defined
in the Uniform Commercial Code.
 
“Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of the Debtor from time to time owed or owing under or in respect of this
Agreement, the Purchase Agreement, the Debenture and any of the other
Transaction Documents, as the case may be, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable whether before or after the filing of a
bankruptcy, insolvency or similar proceeding under applicable federal, state,
foreign or other law and whether or not an allowed claim in any such proceeding.
 
“Lien” means any mortgage, lien, pledge, hypothecation, charge, security
interest, encumbrance or adverse claim of any kind and any restrictive covenant,
condition, restriction or exception of any kind that has the practical effect of
creating a mortgage, lien, pledge, hypothecation, charge, security interest,
encumbrance or adverse claim of any kind (including any of the foregoing created
by, arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor with respect to a Capital Lease Obligation
or any financing lease having substantially the same economic effect as any of
the foregoing).
 
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule IV attached hereto (if any), and the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permitted Lien” means (a) Liens created by the Transaction Documents; (b) Liens
for taxes or other governmental charges not at the time due and payable so long
as the Company and its Subsidiaries maintain adequate reserves in accordance
with GAAP in respect of such taxes and charges; (c) Liens arising in the
ordinary course of business in favor of carriers, warehousemen, mechanics and
materialmen, or other similar Liens imposed by law, which remain payable without
penalty or which are being contested in good faith by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto, and in each case for which
adequate reserves in accordance with GAAP are being maintained; (d) Liens
arising in the ordinary course of business in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA); (e) attachments, appeal bonds (and cash
collateral securing such bonds), judgments and other similar Liens, for sums not
exceeding $50,000 in the aggregate for the Company and its Subsidiaries, arising
in connection with court proceedings, provided that the execution or other
enforcement of such Liens is effectively stayed; (f) easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
arising in the ordinary course of business and not materially detracting from
the value of the property subject thereto and not interfering in any material
respect with the ordinary conduct of the business of the Company or any of its
Subsidiaries; and (g) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board of Governors of the U.S. Federal Reserve System and that no such deposit
account is intended by the Company or any of its Subsidiaries to provide
collateral to the depository institution.
 
“Proceeds” means “proceeds,” as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.
 
“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.
 
“Software” means all “software” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by a Debtor, other than
software embedded in any category of Goods, including, without limitation, all
computer programs and all supporting information provided in connection with a
transaction related to any program.
 
“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto (if any) and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time of the state or states having jurisdiction with respect to all
or any portion of the Collateral from time to time; provided, that to the extent
that the Uniform Commercial Code is used to define any term herein and such term
is defined differently in different Articles or Divisions of the Uniform
Commercial Code, the definition of such term contained in Article 9 shall
govern.
 
Section 2.  Representations, Warranties and Covenants of Debtors.  The Debtor
represents and warrants to, and covenants with, the Secured Party as follows:
 
(a)           Debtor has rights in and the power to transfer the Collateral in
which it purports to grant a security interest pursuant to Section 3 hereof
(subject, with respect to after acquired Collateral, to Debtor acquiring the
same) and no Lien other than Permitted Liens exists or will exist upon such
Collateral at any time.
 
(b)           This Agreement is effective to create in favor of the Secured
Parties a valid perfected first priority security interest in and Lien upon all
of Debtor’s right, title and interest in and to the Collateral, and upon (i) the
filing of appropriate Uniform Commercial Code financing statements in the
jurisdictions listed on Schedule I attached hereto, (ii) the security interest
created hereby being noted on each certificate of title evidencing the ownership
of any Motor Vehicle, such security interest will be a duly perfected first
priority security interest in all of the Collateral (other than Instruments not
constituting Chattel Paper), and upon delivery of the Instruments to the Secured
Parties or their Representatives, duly endorsed by Debtor or accompanied by
appropriate instruments of transfer duly executed by Debtor, the security
interest in the Instruments will be duly perfected.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           All of the Equipment, Inventory and Goods owned by Debtor are
located at the places as specified on Schedule I attached hereto (except to the
extent any such Equipment, Inventory or Goods is in transit or located at
Debtor’s job site in the ordinary course of business).  Except as disclosed on
Schedule I, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee.  Schedule I discloses Debtor’s name as of
the date hereof as it appears in official filings in the state or province, as
applicable, of its incorporation, formation or organization, the type of entity
of Debtor (including corporation, partnership, limited partnership or limited
liability company), organizational identification number issued by Debtor’s
state of incorporation, formation or organization (or a statement that no such
number has been issued), Debtor’s state or province, as applicable, of
incorporation, formation or organization and the chief place of business, chief
executive officer and the office where Debtor keeps its books and records.  Such
Debtor has only one state or province, as applicable, of incorporation,
formation or organization. Such Debtor does not do business and has not done
business during the past five (5) years under any trade name or fictitious
business name except as disclosed on Schedule II attached hereto.
 
(d)           No Copyrights, Patents or Trademarks listed on Schedules III, IV
and V, respectively, if any, have been adjudged invalid or unenforceable or have
been canceled, in whole or in part, or are not presently subsisting.  Each of
such Copyrights, Patents and Trademarks (if any) is valid and enforceable.  Such
Debtor is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each of such Copyrights, Patents and Trademarks,
identified on Schedules III, IV and V, as applicable, as being owned by Debtor,
free and clear of any liens, charges and encumbrances, including without
limitation licenses, shop rights and covenants by Debtor not to sue third
persons.  Such Debtor has adopted, used and is currently using, or has a current
bona fide intention to use, all of such Trademarks and Copyrights.  Such Debtor
has no notice of any suits or actions commenced or threatened with reference to
the Copyrights, Patents or Trademarks owned by it.
 
(e)           Debtor agrees to deliver to the Secured Party an updated Schedule
I, II, III, IV and/or V within five (5) Business Days of any change thereto.
 
(f)           All depositary and other accounts including, without limitation,
Deposit Accounts, securities accounts, brokerage accounts and other similar
accounts, maintained by Debtor are described on Schedule VI hereto, which
description includes for each such account the name of the Debtor maintaining
such account, the name, address and telephone and telecopy numbers of the
financial institution at which such account is maintained, the account number
and the account officer, if any, of such account.  Debtor shall open any new
Deposit Accounts, securities accounts, brokerage accounts or other accounts
unless Debtor shall have given Secured Party ten (10) Business Days’ prior
written notice of its intention to open any such new accounts.  Debtor shall
deliver to Secured Party a revised version of Schedule VI showing any changes
thereto within five (5) Business Days of any such change.  Debtor hereby
authorizes the financial institutions at which Debtor maintains an account to
provide Secured Party with such information with respect to such account as
Secured Party from time to time reasonably may request, and Debtor hereby
consents to such information being provided to Secured Party.  In addition, all
of Debtor’s depositary, security, brokerage and other accounts including,
without limitation, Deposit Accounts shall be subject to the provisions of
Section 4.5 hereof.
 
(g)           Such Debtor does not own any Commercial Tort Claim except for
those disclosed on Schedule VII hereto (if any).
 
(h)           Such Debtor does not have any interest in real property or mining
rights with respect to real property except as disclosed on Schedule VIII  (if
any).  Debtor shall deliver to Secured Party a revised version of Schedule VIII
showing any changes thereto within ten (10) Business Days of any such
change.  Except as otherwise agreed to by Secured Party, all such interests in
real property or mining rights with respect to such real property are subject to
a mortgage, deed of trust and assignment of production proceeds (in form and
substance satisfactory to Secured Party) in favor of Secured Party (hereinafter,
a “Mortgage”).
 
(i)           Debtor shall duly and properly record each interest in real
property held by Debtor except with respect to easements, rights of way, access
agreements, surface damage agreements, surface use agreements or similar
agreements that Debtor, using prudent customs and practices in the industry in
which it operates, does not believe are of material value or material to the
operation of Debtor's business or, with respect to state and federal rights of
way, are not capable of being recorded as a matter of state and federal law.


(j)           All Equipment (including, without limitation, Motor Vehicles)
owned by Debtor and subject to a certificate of title or ownership statute is
described on Schedule IX hereto, which description includes for each such
account the name of the Debtor that owns such Equipment, the location of such
Equipment (or, if mobile, the primary location at which such Equipment is based)
and the applicable certificate of title number and applicable vehicle
identification or similar identification number of such Equipment.  The Debtors
shall deliver to Secured Party a revised version of Schedule IX showing any
changes thereto within five (5) Business Days of the first day of each calendar
quarter (or, in the event that the Debtors shall acquire additional Equipment
subject to a certificate of title or ownership statute having an aggregate fair
market value in excess of $20,000 during any such calendar quarter, within five
(5) Business Days of the date the Debtors shall have acquired the Equipment
exceeding such $20,000 aggregate threshold).


Section 3.  Collateral.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, the Debtor hereby pledges and grants to the Secured Party, for the
benefit of itself, a Lien on and security interest in and to all of such
Debtor’s right, title and interest in the personal property and assets of such
Debtor, whether now owned by such Debtor or hereafter acquired and whether now
existing or hereafter coming into existence and wherever located (all being
collectively referred to herein as “Collateral”), including, without limitation:
 
(a)           all Instruments, together with all payments thereon or thereunder:
 
(b)           all Accounts;
 
(c)           all Inventory;
 
(d)           all General Intangibles (including payment intangibles (as defined
in the Uniform Commercial Code) and Software);
 
(e)           all Equipment (including Motor Vehicles);
 
(f)            all Documents;
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           all Contracts;
 
(h)           all Goods;
 
(i)            all Investment Property;
 
(j)            all Deposit Accounts, including, without limitation, the balance
from time to time in all bank accounts maintained by such Debtor;
 
(k)           all Commercial Tort Claims specified on Schedule VII;
 
(l)            all As-extracted Collateral;
 
(m)          all Trademarks, Patents and Copyrights; and
 
(n)           all other tangible and intangible property of such Debtor,
including, without limitation, all interests in real property, Proceeds, tort
claims, products, accessions, rents, profits, income, benefits, substitutions,
additions and replacements of and to any of the property of such Debtor
described in the preceding clauses of this Section 3 (including, without
limitation, any proceeds of insurance thereon, insurance claims and all rights,
claims and benefits against any Person relating thereto), other rights to
payments not otherwise included in the foregoing, and all books, correspondence,
files, records, invoices and other papers, including without limitation all
tapes, cards, computer runs, computer programs, computer files and other papers,
documents and records in the possession or under the control of such Debtor, any
computer bureau or service company from time to time acting for such Debtor.
 
Section 4.  Covenants; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, the Debtor hereby agrees with
the Secured Party as follows:
 
4.1.  Delivery and Other Perfection; Maintenance, etc.
 
(a)           Delivery of Instruments, Documents, Etc.  Debtor shall deliver and
pledge to the Secured Party or its Representatives any and all Instruments,
negotiable Documents, Chattel Paper and certificated securities (accompanied by
stock powers executed in blank) duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by Debtor in such form and
substance as such Secured Party or its Representatives may request; provided,
that so long as no Event of Default shall have occurred and be continuing,
Debtor may retain for collection in the ordinary course of business any
Instruments, negotiable Documents and Chattel Paper received by Debtor in the
ordinary course of business, and such Secured Party or its Representatives
shall, promptly upon request of Debtor, make appropriate arrangements for making
any other Instruments, negotiable Documents and Chattel Paper pledged by Debtor
available to Debtor for purposes of presentation, collection or renewal (any
such arrangement to be effected, to the extent deemed appropriate by the Secured
Party or its Representatives, against trust receipt or like document). If Debtor
retains possession of any Chattel Paper, negotiable Documents or Instruments
pursuant to the terms hereof, such Chattel Paper, negotiable Documents and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
FLM Group, as secured party.”
 
(b)           Other Documents and Actions.  Debtor shall give, execute, deliver,
file and/or record any financing statement, notice, instrument, document,
agreement, Mortgage or other papers that may be necessary or desirable (in the
reasonable judgment of the Secured Party or its Representatives) to create,
preserve, perfect or validate the security interest granted pursuant hereto (or
any security interest or mortgage contemplated or required hereunder, including
with respect to Section 2(h) of this Agreement) or to enable the Secured Party
or its Representatives to exercise and enforce the rights of the Secured Party
hereunder with respect to such pledge and security interest, provided that
notices to account debtors in respect of any Accounts or Instruments shall be
subject to the provisions of clause (e) below.  Notwithstanding the foregoing
Debtor hereby irrevocably authorizes the Secured Party at any time and from time
to time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the state or states having jurisdiction with
respect to all or any portion of the Collateral from time to time, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the state or states having jurisdiction with respect to all or any portion of
the Collateral from time to time for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether Debtor is an
organization, the type of organization and any organization identification
number issued to Debtor, and (ii) in the case of a financing statement filed as
a fixture filing or indicating Collateral as As-extracted Collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates.  Debtor agrees to furnish any such information to the Secured Party
promptly upon request.  Debtor also ratifies its authorization for the Secured
Party to have filed in any jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
 
(c)           Books and Records.  Debtor shall maintain at its own cost and
expense complete and accurate books and records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral.  Upon
the occurrence and during the continuation of any Event of Default, Debtor shall
deliver and turn over any such books and records (or true and correct copies
thereof) to the Secured Party or its Representatives at any time on
demand.  Debtor shall permit any Representative of the Secured Party to inspect
such books and records at any time during reasonable business hours and will
provide photocopies thereof at Debtor’s expense to the Secured Party upon
request of a Secured Party.
 
(d)           Motor Vehicles.  Debtor shall, promptly upon acquiring same, cause
the Secured Parties to be listed as the lienholder on each certificate of title
or ownership covering any items of Equipment, including Motor Vehicles (or
otherwise comply with the certificate of title or ownership laws of the relevant
jurisdiction issuing such certificate of title or ownership in order to properly
evidence and perfect Secured Party’s security interest in the assets represented
by such certificate of title or ownership).  Debtor shall, within five (5)
Business Days of its receipt of an original certificate of title or ownership
from any applicable certificate or title or ownership authority, deliver such
original certificate of title or ownership (which certificate of title or
ownership shall list the Secured Party as lienholder in accordance with the
preceding sentence) to Secured Party.  Notwithstanding the foregoing, with
respect to each item of Equipment identified on Schedule IX hereof as of the
closing date, the Company shall, within fifteen (15) Business days of the date
hereof (or sixty (60) days of the date hereof with respect to Equipment marked
with an asterisk on Schedule IX), deliver to Secured Party, an original
certificate of title or ownership from the applicable certificate of title or
ownership authority identifying the Company as the owner of such Equipment and
listing Secured Party as lienholder.
 
(e)           Notice to Account Debtors; Verification.  (i) Upon the occurrence
and during the continuance of any Event of Default (or if any rights of set-off
(other than set-offs against an Account arising under the Contract giving rise
to the same Account) or contra accounts may be asserted), upon request of a
Secured Party or its Representatives, Debtor shall promptly notify (and Debtor
hereby authorizes the Secured Party and its Representative so to notify) each
account debtor in respect of any Accounts or Instruments or other Persons
obligated on the Collateral that such Collateral has been assigned to the
Secured Party hereunder, and that any payments due or to become due in respect
of such Collateral are to be made directly to the Secured Party, and (ii) the
Secured Party and its Representatives shall have the right at any time or times
to make direct verification with the account debtors or other Persons obligated
on the Collateral of any and all of the Accounts or other such Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Intellectual Property.  Debtor represents and warrants that the
Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively (if any), constitute all of the registered Copyrights and all of
the Patents and Trademarks now owned by Debtor.  If Debtor shall (i) obtain
rights to any new patentable inventions, any registered Copyrights or any
Patents or Trademarks, or (ii) become entitled to the benefit of any registered
Copyrights or any Patents or Trademarks or any improvement on any Patent, the
provisions of this Agreement above shall automatically apply thereto and Debtor
shall give to Secured Party prompt written notice thereof.  Debtor hereby
authorizes Secured Party to modify this Agreement by amending Schedules III, IV
and V, as applicable, to include any such registered Copyrights or any such
Patents and Trademarks.  Debtor shall have the duty (i) to prosecute diligently
any patent, trademark, or service mark applications pending as of the date
hereof or hereafter, (ii) to make application on unpatented but patentable
inventions and on trademarks, copyrights and service marks, as appropriate,
(iii) to preserve and maintain all rights in the Copyrights, Patents and
Trademarks, to the extent material to the operations of the business of Debtor
and (iv) to ensure that the Copyrights, Patents and Trademarks are and remain
enforceable, to the extent material to the operations of the business of
Debtor.  Any expenses incurred in connection with Debtor’s obligations under
this Section 4.1(f) shall be borne by Debtor.  Except for any such items that
Debtor reasonably believes (using prudent industry customs and practices) are no
longer necessary for the on-going operations of its business, no Debtor shall
abandon any right to file a patent, trademark or service mark application, or
abandon any pending patent, trademark or service mark application or any other
Copyright, Patent or Trademark without the written consent of Secured Party,
which consent shall not be unreasonably withheld.
 
(g)           Further Identification of Collateral.  Debtor will, when and as
often as requested by the Secured Party or its Representative, furnish to the
Secured Party or its Representative, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Secured Party or its Representative may reasonably
request, all in reasonable detail.
 
(h)           Investment Property.  Debtor will take any and all actions
required or requested by the Secured Party, from time to time, to (i) cause the
Secured Party to obtain exclusive control of any Investment Property owned by
Debtor in a manner acceptable to the Secured Party and (ii) obtain from any
issuers of Investment Property and such other Persons, for the benefit of the
Secured Party, written confirmation of the Secured Party’s control over such
Investment Property.  For purposes of this Section 4.1(h), the Secured Party
shall have exclusive control of Investment Property if (i) such Investment
Property consists of certificated securities and Debtor delivers such
certificated securities to the Secured Party (with appropriate endorsements if
such certificated securities are in registered form); (ii) such Investment
Property consists of uncertificated securities and either (x) Debtor delivers
such uncertificated securities to the Secured Party or (y) the issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to the
Secured Party, that it will comply with instructions originated by the Secured
Party without further consent by Debtor, and (iii) such Investment Property
consists of security entitlements and either (x) the Secured Party becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to the documentation in form and substance satisfactory to the
Secured Party, that it will comply with entitlement orders originated by the
Secured Party without further consent by any Debtor.
 
 
(i)
Reserved.

 
(j)           Commercial Tort Claims.  Debtor shall promptly notify Secured
Party of any Commercial Tort Claim acquired by it that concerns a claim in
excess of $20,000 and unless otherwise consented to by Secured Party, Debtor
shall enter into a supplement to this Agreement granting to Secured Parties a
Lien on and security interest in such Commercial Tort Claim.
 
4.2  Other Liens.  Debtors will not create, permit or suffer to exist, and will
defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to the Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.
 
4.3  Preservation of Rights.  Whether or not any Event of Default has occurred
or is continuing, the Secured Party and its Representative may, but shall not be
required to, take any steps the Secured Party or its Representatives deems
necessary or appropriate to preserve any Collateral or any rights against third
parties to any of the Collateral, including obtaining insurance for the
Collateral at any time when a Debtor has failed to do so, and Debtors shall
promptly pay, or reimburse the Secured Parties for, all expenses incurred in
connection therewith.
 
4.4  Formation of Subsidiaries; Name Change; Location; Bailees.
 
(a)           No Debtor shall form or acquire any Subsidiary unless (i) Debtor
pledges all of the stock of such subsidiary (or all of the stock of such
subsidiary owned by the Debtor) to the Secured Party pursuant to a pledge
agreement in form and substance acceptable to Secured Party) (a “Subsidiary
Pledge Agreement”), (ii) such Subsidiary becomes a party to this Agreement and
all other applicable Security Documents and (iii) the formation or acquisition
of such Subsidiary is not prohibited by the terms of the Transaction Documents.
 
(b)           No Debtor shall (i) reincorporate or reorganize itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the date hereof without the prior written consent of Secured
Party, or (ii) otherwise change its name, identity or corporate
structure.  Debtor will notify Secured Party promptly in writing prior to any
such change in the proposed use by Debtor of any tradename or fictitious
business name other than any such name set forth on Schedule II attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Except for the sale of Inventory in the ordinary course of
business, other sales of assets expressly permitted by the terms of the Purchase
Agreement, and Equipment, Inventory or Goods that are in transit or located at
Debtor’s job site in the ordinary course of business, Debtor will keep the
Collateral at the locations specified in Schedule I.  Debtor will give Secured
Parties thirty (30) day’s prior written notice of any change in Debtor’s chief
place of business or of any new location for any of the Collateral (other than
the location of any Equipment, Inventory or Goods that are in transit or located
at Debtor’s job site in the ordinary course of business).
 
(d)           If any Collateral is at any time in the possession or control of
any warehousemen, bailee, consignee or processor, Debtor shall, upon the request
of Secured Party or its Representatives, notify such warehousemen, bailee,
consignee or processor of the Lien and security interest created hereby and
shall instruct such Person to hold all such Collateral for Secured Party’s
account subject to Secured Party’s instructions.
 
(e)           Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Secured Party and
agrees that it will not do so without the prior written consent of Secured
Party, subject to Debtor’s rights under Section 9-509(d)(2) to the Uniform
Commercial Code.
 
(f)           No Debtor shall enter into any Contract that restricts or
prohibits the grant to Secured Party of a security interest in Accounts, Chattel
Paper, Instruments or payment intangibles or the proceeds of the foregoing.
 
4.5           Bank Accounts and Securities Accounts.
 
(a)           Reserved.
 
(b)           Upon the Secured Party’s request following the occurrence and
continuance of an Event of Default, Debtor shall establish lock-box or blocked
accounts (collectively, “Blocked Accounts”) in Debtor’s name with such banks as
are reasonably acceptable to the Secured Parties (“Collecting Banks”), subject
to irrevocable instructions in a form reasonably acceptable to the Secured
Parties, to which the obligors of all Accounts shall directly remit all payments
on Accounts and in which Debtor will immediately deposit all cash payments for
Inventory or other cash payments constituting proceeds of Collateral in the
identical form in which such payment was made, whether by cash or check.  In
addition, the Secured Parties may establish one or more depository accounts at
each Collecting Bank or at a centrally located bank (collectively, the
“Depository Account”).  All amounts held or deposited in the Blocked Accounts
held by such Collecting Bank shall be transferred to the Depository Account
without any further notice or action required by Secured Parties.  Subject to
the foregoing, Debtor hereby agrees that all payments received by the Secured
Parties whether by cash, check, wire transfer or any other instrument, made to
such Blocked Accounts or otherwise received by the Secured Party and whether in
respect of the Accounts or as proceeds of other Collateral or otherwise will be
the sole and exclusive property of the Secured Party.  Debtor, and any of its
Affiliates, employees, agents and other Persons acting for or in concert with
Debtor shall, acting as trustee for the Secured Party, receive, as the sole and
exclusive property of the Secured Party, any moneys, checks, notes, drafts or
other payments relating to and/or proceeds of Accounts or other Collateral which
come into the possession or under the control of Debtor or any Affiliates,
employees, agent or other Persons acting for or in concert with Debtor, and
immediately upon receipt thereof, Debtor or Persons shall deposit the same or
cause the same to be deposited in kind, in a Blocked Account.
 
4.6  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:
 
(a)           Debtor shall, at the request of the Secured Party or its
Representatives, assemble the Collateral and make it available to Secured Party
or its Representatives at a place or places designated by the Secured Party or
its Representatives which are reasonably convenient to Secured Party or its
Representatives, as applicable, and Debtor;
 
(b)           the Secured Party or its Representatives may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;
 
(c)           the Secured Party shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including,
without limitation, the right, to the maximum extent permitted by law, to: (i)
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Parties were the sole and absolute owner thereof
(and Debtor agrees to take all such action as may be appropriate to give effect
to such right) and (ii) to the appointment of a receiver or receivers for all or
any part of the Collateral, whether such receivership be incident to a proposed
sale or sales of such Collateral or otherwise and without regard to the value of
the Collateral or the solvency of any person or persons liable for the payment
of the Liabilities secured by such Collateral.  Debtor hereby consents to the
appointment of such receiver or receivers, waives any and all defenses to such
appointment and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Secured Party under this
Agreement.  Debtor hereby expressly waives notice of a hearing for appointment
of a receiver and the necessity for bond or an accounting by the receiver;
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           the Secured Party or its Representatives in their discretion may,
in the name of the Secured Party or in the name of Debtor or otherwise, demand,
sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral, but shall be
under no obligation to do so;
 
(e)  the Secured Party or its Representatives may take immediate possession and
occupancy of any premises owned, used or leased by Debtor and exercise all other
rights and remedies which may be available to the Secured Party; and
 
(f)           the Secured Party may, upon ten (10) Business Days’ prior written
notice to Debtor of the time and place (which notice Debtor hereby agrees is
commercially reasonable notification for purposes hereof), with respect to the
Collateral or any part thereof which shall then be or shall thereafter come into
the possession, custody or control of the Secured Party or its Representatives,
sell, lease, license, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Secured Party deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived),
and the Secured Party or anyone else may be the purchaser, lessee, licensee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
Debtor, any such demand, notice and right or equity being hereby expressly
waived and released.  The Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
 
The proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.9 hereof.
 
4.7  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Liabilities, Debtors shall remain
liable for any deficiency.
 
4.8  Private Sale.  Debtor recognizes that the Secured Party may be unable to
effect a public sale of any or all of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof.  Debtor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Secured Party shall be under no obligation
to delay a sale of any of the Collateral to permit Debtor to register such
Collateral for public sale under the Act, or under applicable state securities
laws, even if Debtor would agree to do so.  The Secured Party shall not incur
any liability as a result of the sale of any such Collateral, or any part
thereof, at any private sale provided for in this Agreement conducted in a
commercially reasonable manner, and Debtor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Liabilities, even if the Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree.
 
Debtor further agrees to do or cause to be done all such other acts and things
as may be necessary to make such sale or sales of any portion or all of any such
Collateral valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at Debtor’s expense,
provided that Debtors shall be under no obligation to take any action to enable
any or all of such Collateral to be registered under the provisions of the
Act.  Debtor further agrees that a breach of any of the covenants contained in
this Section 4.8 will cause irreparable injury to the Secured Party, that the
Secured Party has no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 4.8
shall be specifically enforceable against Debtors, and Debtor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred and is
continuing.
 
4.9  Application of Proceeds.  The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied in the manner
set forth in the Debenture (or, if not so set forth, in a manner acceptable to,
and at the election of, the Secured Party).
 
4.10  Attorney-in-Fact.  Debtor hereby irrevocably constitutes and appoints the
Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Debtor and in the name of Debtor or in its own name, from time to time
in the discretion of the Secured Party, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to perfect or protect any security interest granted hereunder or to
maintain the perfection or priority of any security interest granted hereunder,
and, without limiting the generality of the foregoing, hereby gives the Secured
Parties the power and right, on behalf of Debtor, without notice to or assent by
Debtor, to do the following upon the occurrence and during the continuation of
any Event of Default:
 
(a)           to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement;
 
(b)           to ask, demand, collect, receive and give acquittance and receipts
for any and all moneys due and to become due under any Collateral and, in the
name of Debtor or its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Parties for the purpose of collecting any and all
such moneys due under any Collateral whenever payable and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Parties for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;
 
(c)           to pay or discharge charges or liens levied or placed on or
threatened against the Collateral, to effect any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor;
 
(d)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Secured Parties or as the Secured Parties shall
direct, and to receive payment of and receipt for any and all moneys, claims and
other amounts due, and to become due at any time, in respect of or arising out
of any Collateral;
 
(e)           to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral;
 
(g)           to defend any suit, action or proceeding brought against Debtor
with respect to any Collateral;
 
(h)           to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate;
 
(i)           to the extent that Debtor’s authorization given in Section 4.1(b)
of this Agreement is not sufficient to file such financing statements with
respect to this Agreement, with or without Debtor’s signature, or to file a
photocopy of this Agreement in substitution for a financing statement, as the
Secured Party may deem appropriate and to execute in Debtor’s name such
financing statements and amendments thereto and continuation statements which
may require Debtor’s signature; and
 
(j)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party were the absolute owner thereof for all purposes,
and to do, at the Secured Party’s option and at Debtor’s expense, at any time,
or from time to time, all acts and things which the Secured Party reasonably
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s lien therein, in order to effect the intent of this Agreement,
all as fully and effectively as Debtor might do.
 
Debtor hereby ratifies, to the extent permitted by law, all that such attorneys
lawfully do or cause to be done by virtue hereof.  The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until
this Agreement is terminated in accordance with Section 4.12 hereof.
 
Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of Debtor in and under the Contracts
hereunder and other matters relating thereto and (y) to execute, in connection
with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.
 
4.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, Debtor shall:
 
(a)           file such financing statements, assignments for security and other
documents in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by Section
3 of this Agreement;
 
(b)           at Secured Party’s request, deliver to the Secured Parties or its
Representatives the originals of all Instruments together with, in the case of
Instruments constituting promissory notes, allonges attached thereto showing
such promissory notes to be payable to the order of a blank payee; and
 
(c)           deliver to the Secured Party or its Representatives, the originals
of all Motor Vehicle Titles, duly endorsed indicating the Secured Party’s
interest therein as a lienholder, together with such other documents as may be
required consistent with Section 4.1(d) hereof to perfect the security interest
granted by Section 3 in all Motor Vehicles.
 
4.12  Termination.  This Agreement and the Liens and security interests granted
hereunder shall not terminate until the termination of the Debenture and the
full and complete performance and indefeasible satisfaction of all the
Liabilities in respect of to the Debenture (including, without limitation, the
indefeasible payment in full of all such Liabilities).  The Secured Party shall
also execute and deliver to Debtor upon such termination and at Debtor’s expense
such Uniform Commercial Code termination statements, certificates for
terminating the liens on the Motor Vehicles (if any) and such other
documentation as shall be reasonably requested by Debtors to effect the
termination and release of the Liens and security interests in favor of the
Secured Party affecting the Collateral.
 
4.13  Further Assurances.
 
(a)           At any time and from time to time, upon the written request of the
Secured Party or its Representatives, and at the sole expense of Debtors,
Debtors will promptly and duly execute and deliver any and all such further
instruments, documents and agreements and take such further actions as the
Secured Party or its Representatives may reasonably require in order for the
Secured Party to obtain the full benefits of this Agreement and of the rights
and powers herein granted in favor of the Secured Party, including, without
limitation, using Debtor’s best efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Secured Party of any
Collateral held by Debtor or in which Debtor has any rights not heretofore
assigned, the filing of any financing or continuation statements under the
Uniform Commercial Code with respect to the liens and security interests granted
hereby, transferring Collateral to the Secured Party’s possession (if a security
interest in such Collateral can be perfected by possession), placing the
interest of the Secured Party as lienholder on the certificate of title of any
Motor Vehicle and obtaining waivers of liens from landlords and
mortgagees.  Debtor also hereby authorizes the Secured Party and its
Representatives to file any such financing or continuation statement without the
signature of Debtor to the extent permitted by applicable law.
 
(b)           Upon the request of the Secured Party, Debtor shall procure
insurers’ acknowledgments of any assignments of key man life insurance policies
which may be assigned to the Secured Party as additional security for the
Liabilities and will take all such further action as required by any insurer or
the Secured Parties in connection with any such assignment.
 
4.14  Limitation on Duty of Secured Parties.  The powers conferred on the
Secured Party under this Agreement are solely to protect the Secured Party’s
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither the
Secured Party nor its Representatives nor any of their respective officers,
directors, employees or agents shall be responsible to Debtor for any act or
failure to act, except for willful misconduct.  Without limiting the foregoing,
the Secured Party and any Representative shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in their
possession if such Collateral is accorded treatment substantially equivalent to
that which the relevant Secured Party or any Representative, in its individual
capacity, accords its own property consisting of the type of Collateral
involved, it being understood and agreed that neither the Secured Party nor any
Representative shall have any responsibility for taking any necessary steps
(other than steps taken in accordance with the standard of care set forth above)
to preserve rights against any Person with respect to any Collateral.
 
 
9

--------------------------------------------------------------------------------

 
 
Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of Debtors under or pursuant to any Contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
Section 5.  Miscellaneous.
 
5.1  No Waiver.  No failure on the part of the Secured Parties or any of their
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Parties
or any of their Representatives of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
5.2  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws and decisions of the State of New York
applicable to contracts made and to be performed in that State, without regard
to conflict of law principles thereof that would result in the application of
the laws of any jurisdiction other than the State of New York.
 
5.3  Notices.  All notices, approvals, requests, demands and other
communications hereunder shall be delivered or made in the manner set forth in,
and shall be effective in accordance with the terms of, the Purchase Agreement;
provided, that, to the extent any such communication (i) is being made or sent
to such Debtor that is not the Company, such communication shall be effective as
to such Debtor if made or sent to the Company in accordance with the foregoing
or (ii) is being made or sent to Secured Party, such communication shall be made
to Secured Party at the address set forth above.  Debtor and Secured Party may
change their respective notice addresses by written notice given to each other
party five (5) days prior to the effectiveness of such change.
 
5.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Debtor sought to
be charged or benefited thereby and the Secured Party.  Any such amendment or
waiver shall be binding upon the Secured Party and the Debtor sought to be
charged or benefited thereby and their respective successors and assigns.
 
5.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, provided, that no Debtor shall assign or transfer its rights hereunder
without the prior written consent of the Secured Party.  Secured Party, in its
capacity as collateral agent, may assign its rights hereunder without the
consent of Debtor, in which event such assignee shall be deemed to be a Secured
Party hereunder with respect to such assigned rights.
 
5.6  Counterparts; Headings.  This Agreement may be authenticated in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart.  This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
5.7  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
 
5.9  SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.    DEBTOR
AND SECURED PARTY HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE OF NEW YORK COURT HAVING JURISDICTION WITHIN THE
COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND DEBTOR AND SECURED PARTY HEREBY IRREVOCABLY AGREE THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY
AT THE ADDRESS FOR NOTICES TO IT IN ACCORDANCE WITH SECTION 5.3 OF THIS
AGREEMENT AND AGREES THAT SUCH NOTICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 
 
10

--------------------------------------------------------------------------------

 
 
5.10  WAIVER OF RIGHT TO TRIAL BY JURY.  DEBTOR AND SECURED PARTY EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.   DEBTOR AND SECURED
PARTY EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
5.11           Joint and Several.  The obligations, covenants and agreements of
Debtor hereunder shall be the joint and several obligations, covenants and
agreements of Debtor, whether or not specifically stated herein.
 
5.12           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
5.13           Entire Agreement.  This Agreement supersedes all other prior oral
or written agreements between Debtor, Secured Party and their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the Transaction Documents and instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein.
 
 
 
 
 
 
 
 
 
 
 
- Remainder of Page Intentionally Left Blank; Signature Page Follows -
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 
DEBTOR:
 
BRAINY ACQUISITIONS, INC., a Georgia corporation
 
By: /s/ Tony Erwin
Name:   Tony Erwin
Title:     President




 


 
SECURED PARTIES:
 
FLM HOLDINGS LLC, a Nevada limited liability company
 
By: /s/ Sam DelPresto
Name:  Sam DelPresto
Title:  Managing Member







 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULES TO THE SECURITY AGREEMENT BETWEEN BRAINY ACQUISITIONS, INC. AND FLM
HOLDINGS LLC DATED SEPTEMBER 22, 2010


SCHEDULE I
TO
SECURITY AGREEMENT


UCC Financing Statements; Location of Equipment, Inventory, Goods and Books and
Records; Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors; Debtors’ Legal Names; State of Incorporation; Organizational
Identification Number; Chief Executive Office.


I.           DEBTOR:   BRAINY ACQUISITIONS, INC.


1
Legal Name of Debtor:
BRAINY ACQUISITIONS, INC.
     
2
State of Incorporation:
Georgia
     
3
Organizational Identification Number:
27 3395346
     
4
Chief Executive Office:
460 Brogdon Rd., Suite 400, Suwanee, GA 30024
     
5
Location of Books and Records:
460 Brogdon Rd., Suite 400, Suwanee, GA 30024
     
6
Locations of Equipment, Inventory and Goods:
460 Brogdon Rd., Suite 400, Suwanee, GA 30024
     
7
Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):
460 Brogdon Rd., Suite 400, Suwanee, GA 30024
     
8
Jurisdictions For UCC Filings:
Georgia

 


 
13

--------------------------------------------------------------------------------

 


SCHEDULE II
TO
SECURITY AGREEMENT




Tradenames and Fictitious Names
(Present and Past Five Years)




None.
 
 

 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE III
TO
SECURITY AGREEMENT


U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright
Applications; Foreign Copyright Applications; Copyright Licenses




U.S. Copyright Registrations


None


Foreign Copyright Registrations


None


U.S. Copyright Applications


None


Foreign Copyright Applications


None


Copyright Licenses


None




 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
TO
SECURITY AGREEMENT


U.S. Patent Registrations; Foreign Patent Registrations; U.S. Patent
Applications; Foreign Patent Applications; Patent Licenses




U.S. Patent Registrations


None


Foreign Patent Registrations


None


U.S. Patent Applications


None


Foreign Patent Applications


None
 
Patent Licenses


None
 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE V
TO
SECURITY AGREEMENT


U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications; Foreign Trademark Applications; Trademark Licenses




U.S. Trademark Registrations


See attached schedule.


Foreign Trademark Registrations


See attached schedule.


U.S. Trademark Applications


See attached schedule.


Foreign Trademark Applications


See attached schedule.


Trademark Licenses
 
See attached schedule.
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
TO
SECURITY AGREEMENT


Depository Accounts and Other Accounts


Name of Account Holder
Bank
Type of Account (with general description)
Account Number
       
Brainy Acquisitions, Inc.
SunTrust Bank
Checking
1000131561804
                                               



 
 
18

--------------------------------------------------------------------------------

 
 
 
SCHEDULE VII
TO
SECURITY AGREEMENT


Commercial Tort Claims




None
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
SCHEDULE VIII
TO
SECURITY AGREEMENT


Interests in real property and Mining Rights




None
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE IX
TO
SECURITY AGREEMENT


Titled Equipment


None
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
Trademark
Jurisdiction
Status
 
Class
   
App. No.
 
Filing Date
 
Reg. No.
 
Reg. Date
Renewal Date
BEBE BRILLANTE
Argentina
Published
    09       2.481.214  
12/2/2003
         
BEBE BRILLANTE
Argentina
Published
    28       2.481.216  
12/2/2003
         
BEBE BRILLANTE
Argentina
Published
    16       2.481.215  
12/2/2003
         
BRAINY BABY
Argentina
Published
    09       2481217  
12/2/2003
         
BRAINY BABY
Argentina
Published
    16       2481218  
12/2/2003
         
BRAINY BABY
Argentina
Published
    28       2481219  
12/2/2003
         
BRAINY KIDS
Argentina
Published
    09       2517447  
5/28/2004
         
BRAINY KIDS
Argentina
Published
    16       2517448  
5/28/2004
         
BRAINY KIDS
Argentina
Published
    28       2517449  
5/28/2004
         
BRILLIANT BABY
Argentina
Published
    16       2.481.212  
12/2/2003
         
BRILLIANT BABY
Argentina
Published
    28       2.481.213  
12/2/2003
         
BRILLIANT BABY
Argentina
Published
    09       2.481.211  
12/2/2003
         
BRAINY BABY
Australia
Published
    16, 28       1003566  
5/25/2004
         
BRAINY BABY
Australia
Registered
    09       927697  
9/19/2002
    927697  
7/18/2003
9/19/2012
BRAINY KIDS
Australia
Registered
    09, 16, 28       952107  
4/30/2003
    952107  
2/11/2004
4/30/2013
BRILLIANT BABY
Australia
Registered
    41       979079  
11/19/2003
    979079  
9/6/2004
11/19/2013
HAMMY
Australia
Pending
    09, 16, 28, 41       992584  
3/9/2004
           
LEFT BRAIN
Australia
Pending
    09, 16, 28       987897  
2/9/2004
           
RIGHT BRAIN
Australia
Pending
    09, 16, 28       987898  
2/9/2004
           
RIGHT BRAIN LEFT BRAIN
Australia
Pending
    09, 16, 28       987899  
2/9/2004
           
BEBE BRILLANTE
Brazil
Published
    09       826213847  
1/16/2004
           
BEBE BRILLANTE
Brazil
Published
    16       826213839  
1/16/2004
           
BEBE BRILLANTE
Brazil
Published
    28       826213820  
1/16/2004
           
BRAINY BABY
Brazil
Published
    09       826213804  
1/16/2004
           
BRAINY BABY
Brazil
Published
    16       826213812  
1/16/2004
           
BRAINY BABY
Brazil
Published
    28       826213790  
1/16/2004
           
BRAINY KIDS
Brazil
Published
    09       826699278  
7/16/2004
           
BRAINY KIDS
Brazil
Published
    16       826699286  
7/16/2004
           
BRAINY KIDS
Brazil
Published
    28       826699294  
7/16/2004
           
BRILLIANT BABY
Brazil
Published
    09       826213871  
1/16/2004
           
BRILLIANT BABY
Brazil
Published
    16       826213863  
1/16/2004
           
BRILLIANT BABY
Brazil
Published
    28       826213855  
1/16/2004
           
BEBE BRILLANTE
Canada
Pending
    09, 16, 28       1200171  
12/22/2003
           
BRAINY BABY
Canada
Published
    16, 28, 41       1128522  
1/23/2002
           
BRAINY BABY
Canada
Published
    09       1217877  
5/25/2004
           
BRAINY KIDS
Canada
Pending
    09, 16, 25, 28, 41       1177956  
5/14/2003
           
BRILLIANT BABY
Canada
Pending
    09, 16, 28       1201809  
12/18/2003
           
HAMMY
Canada
Pending
    09, 16, 28, 41       1204481  
1/28/2004
           
JINGLE BELL BABY
Canada
Published
    09, 28, 41       1126697  
1/8/2002
           
LEFT BRAIN
Canada
Pending
    09, 16, 28       1200170  
12/22/2003
           
RIGHT BRAIN
Canada
Pending
    09, 16, 28       1200169  
12/22/2003
           
RIGHT BRAIN LEFT BRAIN
Canada
Pending
    09, 16, 28       1200168  
12/22/2003
           
SMALL FRY PRODUCTIONS & Design
Canada
Registered
    09, 41       1126706  
1/8/2002
 
TMA614678
 
7/12/2004
7/12/2019

 
 
22

--------------------------------------------------------------------------------

 
 
TALKING HANDS
Canada
Published
    09, 28, 41       1126707  
1/8/2002
           
BEBE BRILLANTE
Chile
Published
    09       628975  
11/21/2003
           
BEBE BRILLANTE
Chile
Published
    16       628974  
11/21/2003
           
BEBE BRILLANTE
Chile
Published
    28       628973  
11/21/2003
           
BILINGUAL BABY
Chile
Published
    09       582576  
9/26/2002
           
BRAINY BABY
Chile
Registered
    09       582574  
9/26/2002
    667072  
6/11/2003
6/11/2013
BRILLIANT BABY
Chile
Published
    09       628978  
11/21/2003
           
BRILLIANT BABY
Chile
Published
    16       628976  
11/21/2003
           
BRILLIANT BABY
Chile
Published
    28       628977  
11/21/2003
           
BRAINY BABY
China
Filed
    16          
7/27/2004
           
BRAINY BABY
China
Filed
    28          
7/27/2004
           
BRAINY BABY
China
Published
    09       3347416  
10/25/2002
           
BRAINY KIDS
China
Pending
    28       3607636  
6/26/2003
           
BRAINY KIDS
China
Pending
    09       3608551  
6/26/2003
           
BRAINY KIDS
China
Pending
    16       3608540  
6/26/2003
           
BEBE BRILLANTE
Colombia
Published
    09       03.103.897  
11/25/2003
           
BEBE BRILLANTE
Colombia
Published
    16       03.103.899  
11/25/2003
           
BEBE BRILLANTE
Colombia
Published
    28       03.103.902  
11/25/2003
           
BRAINY BABY
Colombia
Pending
    09       03.103.903  
11/25/2003
           
BRAINY BABY
Colombia
Pending
    16       03.103.905  
11/25/2003
           
BRAINY BABY
Colombia
Published
    28       03.103.906  
11/25/2003
           
BRILLIANT BABY
Colombia
Pending
    28       03.103.896  
11/25/2003
           
BRILLIANT BABY
Colombia
Published
    09       03.103.894  
11/25/2003
           
BRILLIANT BABY
Colombia
Published
    16       03.103.895  
11/25/2003
           
BRAINY BABY
European Community
Pending
    09, 16, 25, 28, 41       003833399  
5/25/2004
           
BRAINY BABY & Design
European Community
Registered
    09, 16, 28       2905081  
10/23/2002
    2905081  
3/29/2004
10/23/2012
BRAINY KIDS
European Community
Published
    09, 16, 28       3167012  
4/30/2003
           
BRILLIANT BABY
European Community
Published
    41       003560778  
12/24/2003
           
HAMMY
European Community
Published
    09, 16, 28, 41       003611225  
1/27/2004
           
LEFT BRAIN
European Community
Pending
    09, 16, 28       003560406  
12/23/2003
           
RIGHT BRAIN
European Community
Pending
    09, 16, 28       003560431  
12/23/2003
           
RIGHT BRAIN LEFT BRAIN
European Community
Pending
    09, 16, 28       3560448  
12/23/2003
           
LEFT BRAIN
France
Registered
    09, 16, 28       033264784  
12/24/2003
    033264784  
5/28/2004
12/24/2013
RIGHT BRAIN
France
Registered
    09, 16, 28       033264787  
12/24/2003
    033264787  
5/28/2004
12/24/2013
RIGHT BRAIN LEFT BRAIN
France
Published
    09, 16, 28       043303612  
7/16/2004
           
LEFT BRAIN
Germany
Registered
    09, 16, 28       303667346/09  
12/17/2003
    303 66 734  
3/15/2004
12/17/2013
RIGHT BRAIN
Germany
Registered
    09, 16, 28       303667338/09  
12/17/2003
    303 66 733  
3/15/2004
12/17/2013
RIGHT BRAIN LEFT BRAIN
Germany
Registered
    09, 16, 28       303668180/09  
12/18/2003
    30366818  
2/13/2004
12/18/2013
BRAINY BABY
Hong Kong
Pending
    09, 16, 28       300219627  
5/21/2004
           
BRAINY BABY
India
Pending
    16       1201235  
5/26/2003
           
BRAINY BABY
India
Pending
    09       1201234  
5/26/2003
           
BRAINY BABY
India
Pending
    28       1201236  
5/26/2003
           
BRAINY KIDS
India
Pending
    16       1201232  
5/26/2003
           
BRAINY KIDS
India
Pending
    09       1201238  
5/26/2003
           
BRAINY KIDS
India
Pending
    28       1201233  
5/26/2003
           
BABY I.Q.
Japan
Pending
    09, 16, 28       2003-108956  
11/26/2003
           
BRAINY BABY
Japan
Registered
    09, 16, 28       2002-080219  
9/4/2002
    4742014  
1/23/2004
1/23/2014
BRAINY KIDS
Japan
Registered
    09, 16, 28       2003-040345  
5/1/2003
    4725507  
11/14/2003
11/14/2013
HAMMY
Japan
Pending
    09, 16, 28, 41       2004-013319  
2/3/2004
           
LEFT BRAIN
Japan
Pending
    09, 16, 28       2004-054017  
5/31/2004
           
RIGHT BRAIN
Japan
Pending
    09, 16, 28       2004-054018  
5/31/2004
           
BRAINY BABY
Jordan
Filed
    09          
8/24/2004
           
BRAINY BABY
Jordan
Filed
    16          
8/24/2004
           
BRAINY BABY
Jordan
Filed
    28          
8/24/2004
           
BRAINY KIDS
Jordan
Filed
    09          
8/24/2004
           
BRAINY KIDS
Jordan
Filed
    16          
8/24/2004
           
BRAINY KIDS
Jordan
Filed
    28          
8/24/2004
           
BRAINY BABY
Korea, Republic of
Pending
    25, 28, 41       2003-02907  
8/7/2003
           
BRAINY BABY (Abandoned)
Korea, Republic of
Abandoned
    09, 16, 25, 28, 41       2001-2299  
6/27/2001
           
BRAINY KIDS (Abandoned)
Korea, Republic of
Pending
    09, 16, 28       2003-24264  
5/29/2003
           
HAMMY
Korea, Republic of
Pending
    09, 16, 28, 41       45-2004-00816  
3/9/2004
           
LEFT BRAIN
Korea, Republic of
Pending
    09, 16, 28       40-2004-23995  
5/28/2004
           
RIGHT BRAIN
Korea, Republic of
Pending
    09, 16, 28       40-2004-23996  
5/28/2004
           
BRAINY BABY
Malaysia
Pending
    09       2004/07267  
5/28/2004
           
BRAINY BABY
Malaysia
Pending
    16       2004/07268  
5/28/2004
           
BRAINY BABY
Malaysia
Pending
    28       2004/07352  
5/31/2004
           
BRAINY BABY
Mexico
Pending
    28       658162  
5/26/2004
           
BRAINY BABY
Mexico
Registered
    09       658160  
5/26/2004
    840313  
6/25/2004
5/26/2014
BRAINY BABY
Mexico
Registered
    16       658161  
5/26/2004
    840314  
6/25/2004
5/26/2014
BRAINY BABY & Design
Mexico
Registered
    09       550019  
6/5/2002
    776964  
1/31/2003
6/5/2012
BRAINY KIDS
Mexico
Registered
    28       599296  
5/2/2003
    804529  
8/15/2003
5/2/2013
BRAINY KIDS
Mexico
Registered
    16       599295  
5/2/2003
    804528  
8/15/2003
5/2/2013
BRAINY KIDS
Mexico
Registered
    09       599294  
5/2/2003
    818898  
1/26/2004
5/2/2013
BRILLIANT BABY
Mexico
Pending
    41       630843  
11/25/2003
           
HAMMY
Mexico
Pending
    09, 16, 28, 41       640077  
2/2/2004
           
HAMMY
Mexico
Pending
    16       640079  
2/2/2004
           
HAMMY
Mexico
Registered
    28       640080  
2/2/2004
    825288  
3/17/2004
2/2/2014
HAMMY
Mexico
Registered
    41       640081  
2/2/2004
    825289  
3/17/2004
2/2/2014
JINGLE BELL BABY
Mexico
Registered
    09       603158  
5/29/2003
    828394  
4/6/2004
5/29/2013
LEFT BRAIN
Mexico
Pending
    09       636669  
1/8/2004
           
LEFT BRAIN
Mexico
Registered
    16       636668  
1/8/2004
    824516  
3/9/2004
1/8/2014
LEFT BRAIN
Mexico
Registered
    28       636667  
1/8/2004
    824515  
3/9/2004
1/8/2014
RIGHT BRAIN
Mexico
Pending
    09       636651  
1/8/2004
           
RIGHT BRAIN
Mexico
Registered
    16       636671  
1/8/2004
    824518  
3/9/2004
1/8/2014
RIGHT BRAIN
Mexico
Registered
    28       636670  
1/8/2004
    824517  
3/9/2004
1/8/2014
RIGHT BRAIN LEFT BRAIN
Mexico
Pending
    09       636666  
1/8/2004
           
RIGHT BRAIN LEFT BRAIN
Mexico
Registered
    16       636665  
1/8/2004
    824514  
3/9/2004
1/8/2014
RIGHT BRAIN LEFT BRAIN
Mexico
Registered
    28       636664  
1/8/2004
    824513  
3/9/2004
1/8/2014
TALKING HANDS
Mexico
Registered
    09       603159  
5/29/2003
    832957  
5/26/2004
5/29/2013
BRAINY BABY
New Zealand
Published
    16, 28       712739  
5/21/2004
           
BRAINY BABY
New Zealand
Registered
    09       665894  
9/27/2002
    665894  
9/27/2002
9/27/2009
BRAINY KIDS
New Zealand
Pending
    16       677954  
4/28/2003
           
BRAINY KIDS
New Zealand
Pending
    09       677953  
4/28/2003
           
BRAINY KIDS
New Zealand
Pending
    28       677955  
4/28/2003
           
HAMMY
New Zealand
Registered
    09, 16, 28, 41       707419  
1/28/2004
    707419  
1/28/2004
1/28/2014
LEFT BRAIN
New Zealand
Registered
    09, 16, 28       706049  
12/17/2003
    706049  
12/17/2003
12/17/2013
RIGHT BRAIN
New Zealand
Registered
    09, 16, 28       706078  
12/18/2003
    706078  
6/24/2004
12/18/2013
RIGHT BRAIN LEFT BRAIN
New Zealand
Registered
    09, 16, 28       706151  
12/19/2003
    706151  
6/24/2004
12/19/2013
BEBE BRILLANTE
Peru
Registered
    09       197329  
12/2/2003
    96648  
4/27/2004
4/27/2014
BEBE BRILLANTE
Peru
Registered
    16       197330  
12/2/2003
    96649  
4/27/2004
4/27/2014
BEBE BRILLANTE
Peru
Registered
    28       197331  
12/2/2003
    97641  
6/7/2004
6/7/2014
BRAINY BABY
Peru
Registered
    09       197335  
12/2/2003
    97549  
6/3/2004
6/3/2014
BRAINY BABY
Peru
Registered
    16       197336  
12/2/2003
    97777  
6/11/2004
6/11/2014
BRAINY BABY
Peru
Registered
    28       197337  
12/2/2003
    96652  
4/28/2004
4/28/2014
BRILLIANT BABY
Peru
Published
    28       197334  
12/2/2003
           
BRILLIANT BABY
Peru
Registered
    09       197332  
12/2/2003
    96650  
4/27/2004
4/27/2014
BRILLIANT BABY
Peru
Registered
    16       197333  
12/2/2003
    96651  
4/27/2004
4/27/2014
BRAINY BABY One Liner Mark
Philippines
Pending
    09       42002010385  
12/4/2002
           
BRAINY BABY TWO LINER MARK
Philippines
Pending
    09       42002010384  
12/4/2002
           

 
 
23

--------------------------------------------------------------------------------

 
 
BRAINY KIDS
Philippines
Pending
    09, 16, 28       42003005832  
7/1/2003
           
LEFT BRAIN
Philippines
Pending
    09, 16, 28       4-2004-0004753  
6/1/2004
           
RIGHT BRAIN
Philippines
Pending
    09, 16, 28       4-2004-0004765  
6/1/2004
           
BRAINY BABY
Singapore
Pending
    09       T04/08708C  
6/1/2004
           
BRAINY BABY
Singapore
Pending
    16       T04/08709A  
6/1/2004
           
BRAINY BABY
Singapore
Pending
    28       T04/08710E  
6/1/2004
           
BEBE BRILLANTE
South Africa
Pending
    09       2003/20722  
11/24/2003
           
BEBE BRILLANTE
South Africa
Pending
    16       2003/20723  
11/24/2003
           
BEBE BRILLANTE
South Africa
Pending
    28       2003/20724  
11/24/2003
           
BILINGUAL BABY
South Africa
Pending
    09       200215061  
9/30/2002
           
BRAINY BABY
South Africa
Pending
    09       200215063  
9/30/2002
           
BRAINY BABY
South Africa
Pending
    16       2004108408  
5/26/2004
           
BRAINY BABY
South Africa
Pending
    28       2004108409  
5/26/2004
           
BRAINY KIDS
South Africa
Pending
    09       2004108504  
5/27/2004
           
BRAINY KIDS
South Africa
Pending
    16       2004108505  
5/27/2004
           
BRAINY KIDS
South Africa
Pending
    28       2004108506  
5/27/2004
           
BRILLIANT BABY
South Africa
Pending
    09       2003/2072527  
11/24/2003
           
BRILLIANT BABY
South Africa
Pending
    16       2003/20726  
11/24/2003
           
BRILLIANT BABY
South Africa
Pending
    28       2003/20727  
11/24/2003
           
LEFT BRAIN
South Africa
Pending
    09       2004108501  
5/27/2004
           
LEFT BRAIN
South Africa
Pending
    16       2004108502  
5/27/2004
           
LEFT BRAIN
South Africa
Pending
    28       2004108503  
5/27/2004
           
RIGHT BRAIN
South Africa
Pending
    09       2004108507  
5/27/2004
           
RIGHT BRAIN
South Africa
Pending
    16       2004108508  
5/27/2004
           
RIGHT BRAIN
South Africa
Pending
    28       2004108509  
5/27/2004
           
BEBE BRILLANTE
Spain
Published
    09, 16, 28       2568473  
11/21/2003
           
BRAINY BABY
Spain
Published
    09, 16, 28       2568474  
11/21/2003
           
BRILLIANT BABY
Spain
Published
    09, 16, 28       2568471 X
11/21/2003
           
LEFT BRAIN
Spain
Published
    09, 16, 28       2572894  
12/18/2003
           
RIGHT BRAIN
Spain
Published
    09, 16, 28       2572895  
12/18/2003
           
RIGHT BRAIN LEFT BRAIN
Spain
Published
    09, 16, 28       25729403  
12/18/2003
           
BRAINY BABY
Taiwan
Registered
    09       091047597  
11/13/2002
    01060950  
10/16/2003
10/16/2013
BRAINY KIDS
Taiwan
Registered
    16       092042163  
7/8/2003
    01106484  
6/16/2004
6/16/2014
BRAINY KIDS
Taiwan
Registered
    28       092042164  
7/8/2003
    01096398  
4/16/2004
4/16/2014
BRAINY KIDS
Taiwan
Registered
    09       092042162  
7/8/2003
    01096397  
4/16/2004
4/16/2014
BRAINY BABY
Turkey
Pending
    09, 16, 28       2003/32076  
11/24/2003
           
BRILLIANT BABY
Turkey
Pending
    09, 16, 28       2003/31934  
11/21/2003
           
LEFT BRAIN
United Kingdom
Pending
    09, 16, 28       3256267  
12/23/2003
           
RIGHT BRAIN
United Kingdom
Pending
    09, 16, 42       2352433  
12/23/2003
           
RIGHT BRAIN LEFT BRAIN
United Kingdom
Pending
    09, 16, 28       2352234  
12/23/2003
           
BEBE BRILLANTE
United States of America
Pending
    16, 28       76/561130  
11/20/2003
           
LEFT BRAIN
United States of America
Pending
    09       76/561131  
11/20/2003
           
LEFT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561146  
11/20/2003
           
LEFT BRAIN-RIGHT BRAIN (Searched)
United States of America
Searched
                             
RIGHT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561145  
11/20/2003
           
RIGHT BRAIN (USE)
United States of America
Pending
    09       76/561144  
11/20/2003
           
RIGHT BRAIN LEFT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561143  
11/20/2003
           
RIGHT BRAIN LEFT BRAIN (USE)
United States of America
Pending
    09       76/561127  
11/20/2003
           
BEBE BRILLANTE
Venezuela
Published
    09       17319-2003  
11/24/2003
           
BEBE BRILLANTE
Venezuela
Published
    16       17320-2003  
11/24/2003
           
BEBE BRILLANTE
Venezuela
Published
    28       17321-2003  
11/24/2003
           
BRAINY BABY
Venezuela
Registered
    09       14847-2002  
9/23/2002
       
2/13/2004
2/13/2014
BRILLIANT BABY
Venezuela
Published
    09       17316-2003  
11/24/2003
           
BRILLIANT BABY
Venezuela
Published
    16       17317-2003  
11/24/2003
           
BRILLIANT BABY
Venezuela
Published
    28       17318-2003  
11/24/2003
           

 
 
24

--------------------------------------------------------------------------------

 


Trademark
Jurisdiction
Status
 
Class
   
App. No.
 
Filing Date
 
Reg. No.
 
Reg. Date
Renewal Date
BABY I.Q.
Japan
Pending
    09, 16, 28       2003-108956  
11/26/2003
         
BABY'S FIRST IMPRESSIONS
Australia
Registered
    09       927660  
9/19/2002
    927660  
7/18/2003
9/19/2012
BABY'S FIRST IMPRESSIONS
Canada
Pending
    09, 28, 41       1126700  
1/8/2002
           
BABY'S FIRST IMPRESSIONS
Chile
Pending
    09       582575  
9/26/2002
           
BABY'S FIRST IMPRESSIONS
China
Pending
    09       3332874  
10/11/2002
           
BABY'S FIRST IMPRESSIONS
European Community
Pending
    09, 16, 28       2886786  
10/10/2002
           
BABY'S FIRST IMPRESSIONS
India
Pending
    09       1201231  
5/26/2003
           
BABY'S FIRST IMPRESSIONS
Korea, Republic of
Pending
    09, 16       2001-31954  
7/20/2001
           
BABY'S FIRST IMPRESSIONS
New Zealand
Registered
    09       665895/98  
9/27/2002
    665898  
9/27/2002
9/27/2009
BABY'S FIRST IMPRESSIONS
South Africa
Pending
    09       200215062  
9/30/2002
           
BABY'S FIRST IMPRESSIONS
Taiwan
Registered
    09       091047595  
11/13/2002
    0160948  
10/16/2003
10/16/2013
BABY'S FIRST IMPRESSIONS
Venezuela
Published
    09       14848-2002  
9/23/2002
           
BABY'S FIRST IMPRESSIONS & Design
Mexico
Registered
    09       550112  
6/5/2002
    768913  
11/19/2002
6/5/2012
BABY'S FIRST IMPRESSIONS & Design
Philippines
Pending
    09       42002010386  
12/4/2002
           
BABY'S FIRST IMPRESSIONS (Abandoned)
Japan
Abandoned
    09, 16       2002-072385  
8/12/2002
           
BABY'S FIRST IMPRESSIONS (Stylized)
Japan
Pending
    09, 16       2004-039226  
4/13/2004
           
BEBE BRILLANTE
Argentina
Published
    09       2.481.214  
12/2/2003
           
BEBE BRILLANTE
Argentina
Published
    28       2.481.216  
12/2/2003
           
BEBE BRILLANTE
Argentina
Published
    16       2.481.215  
12/2/2003
           
BEBE BRILLANTE
Brazil
Published
    09       826213847  
1/16/2004
           
BEBE BRILLANTE
Brazil
Published
    16       826213839  
1/16/2004
           
BEBE BRILLANTE
Brazil
Published
    28       826213820  
1/16/2004
           
BEBE BRILLANTE
Canada
Pending
    09, 16, 28       1200171  
12/22/2003
           
BEBE BRILLANTE
Chile
Published
    09       628975  
11/21/2003
           
BEBE BRILLANTE
Chile
Published
    16       628974  
11/21/2003
           
BEBE BRILLANTE
Chile
Published
    28       628973  
11/21/2003
           
BEBE BRILLANTE
Colombia
Published
    09       03.103.897  
11/25/2003
           
BEBE BRILLANTE
Colombia
Published
    16       03.103.899  
11/25/2003
           
BEBE BRILLANTE
Colombia
Published
    28       03.103.902  
11/25/2003
           
BEBE BRILLANTE
Peru
Registered
    09       197329  
12/2/2003
    96648  
4/27/2004
4/27/2014
BEBE BRILLANTE
Peru
Registered
    16       197330  
12/2/2003
    96649  
4/27/2004
4/27/2014
BEBE BRILLANTE
Peru
Registered
    28       197331  
12/2/2003
    97641  
6/7/2004
6/7/2014
BEBE BRILLANTE
South Africa
Pending
    09       2003/20722  
11/24/2003
           
BEBE BRILLANTE
South Africa
Pending
    16       2003/20723  
11/24/2003
           
BEBE BRILLANTE
South Africa
Pending
    28       2003/20724  
11/24/2003
           
BEBE BRILLANTE
Spain
Published
    09, 16, 28       2568473  
11/21/2003
           
BEBE BRILLANTE
United States of America
Pending
    16, 28       76/561130  
11/20/2003
           
BEBE BRILLANTE
Venezuela
Published
    09       17319-2003  
11/24/2003
           
BEBE BRILLANTE
Venezuela
Published
    16       17320-2003  
11/24/2003
           
BEBE BRILLANTE
Venezuela
Published
    28       17321-2003  
11/24/2003
           
BILINGUAL BABY
Australia
Registered
    09       927659  
9/19/2002
    927659  
7/18/2003
9/19/2012
BILINGUAL BABY
Canada
Published
    09, 28, 41       1126699  
1/8/2002
           
BILINGUAL BABY
Chile
Published
    09       582576  
9/26/2002
           
BILINGUAL BABY
China
Pending
    09       3332873  
10/11/2002
           
BILINGUAL BABY
European Community
Pending
    09, 16, 28       2886844  
10/10/2003
           
BILINGUAL BABY
India
Pending
    09       1201237  
5/26/2003
           
BILINGUAL BABY
Korea, Republic of
Registered
    09       2002-52430  
11/14/2002
    574648  
2/16/2004
2/16/2014
BILINGUAL BABY
Mexico
Pending
    09       660173  
6/7/2004
           
BILINGUAL BABY
Mexico
Registered
    16       660174  
6/7/2004
    841868  
7/15/2004
6/7/2014
BILINGUAL BABY
Mexico
Registered
    28       660175  
6/7/2004
    841869  
7/15/2004
6/7/2014
BILINGUAL BABY
New Zealand
Registered
    09       665895  
9/27/2002
    665895  
9/27/2002
9/27/2009
BILINGUAL BABY
South Africa
Pending
    09       200215061  
9/30/2002
           
BILINGUAL BABY
Taiwan
Registered
    09       091047596  
11/13/2002
    01060949  
10/16/2003
10/16/2013
BILINGUAL BABY
Venezuela
Registered
    09       14849-2002  
9/23/2002
       
2/13/2004
2/13/2014
BILINGUAL BABY & Design
Philippines
Pending
    09       4-2002-010387  
12/4/2002
           
BILINGUAL BABY (Abandoned)
Japan
Abandoned
    09, 16       2002-072386  
8/12/2002
           
BILINGUAL BABY (Stylized)
Japan
Pending
    09, 16       2004-039227  
4/13/2004
           
BRAINY BABY
Argentina
Published
    09       2481217  
12/2/2003
           
BRAINY BABY
Argentina
Published
    16       2481218  
12/2/2003
           
BRAINY BABY
Argentina
Published
    28       2481219  
12/2/2003
           
BRAINY BABY
Australia
Published
    16, 28       1003566  
5/25/2004
           
BRAINY BABY
Australia
Registered
    09       927697  
9/19/2002
    927697  
7/18/2003
9/19/2012
BRAINY BABY
Brazil
Published
    09       826213804  
1/16/2004
           
BRAINY BABY
Brazil
Published
    16       826213812  
1/16/2004
           
BRAINY BABY
Brazil
Published
    28       826213790  
1/16/2004
           
BRAINY BABY
Canada
Published
    16, 28, 41       1128522  
1/23/2002
           
BRAINY BABY
Canada
Published
    09       1217877  
5/25/2004
           
BRAINY BABY
Chile
Registered
    09       582574  
9/26/2002
    667072  
6/11/2003
6/11/2013
BRAINY BABY
China
Filed
    16          
7/27/2004
           
BRAINY BABY
China
Filed
    28          
7/27/2004
           
BRAINY BABY
China
Published
    09       3347416  
10/25/2002
           
BRAINY BABY
Colombia
Pending
    09       03.103.903  
11/25/2003
           
BRAINY BABY
Colombia
Pending
    16       03.103.905  
11/25/2003
           
BRAINY BABY
Colombia
Published
    28       03.103.906  
11/25/2003
           
BRAINY BABY
European Community
Pending
    09, 16, 25, 28, 41       003833399  
5/25/2004
           
BRAINY BABY
Hong Kong
Pending
    09, 16, 28       300219627  
5/21/2004
           
BRAINY BABY
India
Pending
    16       1201235  
5/26/2003
           
BRAINY BABY
India
Pending
    09       1201234  
5/26/2003
           

 
 
25

--------------------------------------------------------------------------------

 
 
BRAINY BABY
India
Pending
    28       1201236  
5/26/2003
           
BRAINY BABY
Japan
Registered
    09, 16, 28       2002-080219  
9/4/2002
    4742014  
1/23/2004
1/23/2014
BRAINY BABY
Jordan
Filed
    09          
8/24/2004
           
BRAINY BABY
Jordan
Filed
    16          
8/24/2004
           
BRAINY BABY
Jordan
Filed
    28          
8/24/2004
           
BRAINY BABY
Korea, Republic of
Pending
    25, 28, 41       2003-02907  
8/7/2003
           
BRAINY BABY
Malaysia
Pending
    09       2004/07267  
5/28/2004
           
BRAINY BABY
Malaysia
Pending
    16       2004/07268  
5/28/2004
           
BRAINY BABY
Malaysia
Pending
    28       2004/07352  
5/31/2004
           
BRAINY BABY
Mexico
Pending
    28       658162  
5/26/2004
           
BRAINY BABY
Mexico
Registered
    09       658160  
5/26/2004
    840313  
6/25/2004
5/26/2014
BRAINY BABY
Mexico
Registered
    16       658161  
5/26/2004
    840314  
6/25/2004
5/26/2014
BRAINY BABY
New Zealand
Published
    16, 28       712739  
5/21/2004
           
BRAINY BABY
New Zealand
Registered
    09       665894  
9/27/2002
    665894  
9/27/2002
9/27/2009
BRAINY BABY
Peru
Registered
    09       197335  
12/2/2003
    97549  
6/3/2004
6/3/2014
BRAINY BABY
Peru
Registered
    16       197336  
12/2/2003
    97777  
6/11/2004
6/11/2014
BRAINY BABY
Peru
Registered
    28       197337  
12/2/2003
    96652  
4/28/2004
4/28/2014
BRAINY BABY
Singapore
Pending
    09       T04/08708C  
6/1/2004
           
BRAINY BABY
Singapore
Pending
    16       T04/08709A  
6/1/2004
           
BRAINY BABY
Singapore
Pending
    28       T04/08710E  
6/1/2004
           
BRAINY BABY
South Africa
Pending
    09       200215063  
9/30/2002
           
BRAINY BABY
South Africa
Pending
    16       2004108408  
5/26/2004
           
BRAINY BABY
South Africa
Pending
    28       2004108409  
5/26/2004
           
BRAINY BABY
Spain
Published
    09, 16, 28       2568474  
11/21/2003
           
BRAINY BABY
Taiwan
Registered
    09       091047597  
11/13/2002
    01060950  
10/16/2003
10/16/2013
BRAINY BABY
Turkey
Pending
    09, 16, 28       2003/32076  
11/24/2003
           
BRAINY BABY
Venezuela
Registered
    09       14847-2002  
9/23/2002
       
2/13/2004
2/13/2014
BRAINY BABY & Design
European Community
Registered
    09, 16, 28       2905081  
10/23/2002
    2905081  
3/29/2004
10/23/2012
BRAINY BABY & Design
Mexico
Registered
    09       550019  
6/5/2002
    776964  
1/31/2003
6/5/2012
BRAINY BABY (Abandoned)
Korea, Republic of
Abandoned
    09, 16, 25, 28, 41       2001-2299  
6/27/2001
           
BRAINY BABY One Liner Mark
Philippines
Pending
    09       42002010385  
12/4/2002
           
BRAINY BABY TWO LINER MARK
Philippines
Pending
    09       42002010384  
12/4/2002
           
BRAINY KIDS
Argentina
Published
    09       2517447  
5/28/2004
           
BRAINY KIDS
Argentina
Published
    16       2517448  
5/28/2004
           
BRAINY KIDS
Argentina
Published
    28       2517449  
5/28/2004
           
BRAINY KIDS
Australia
Registered
    09, 16, 28       952107  
4/30/2003
    952107  
2/11/2004
4/30/2013
BRAINY KIDS
Brazil
Published
    09       826699278  
7/16/2004
           
BRAINY KIDS
Brazil
Published
    16       826699286  
7/16/2004
           
BRAINY KIDS
Brazil
Published
    28       826699294  
7/16/2004
           
BRAINY KIDS
Canada
Pending
    09, 16, 25, 28, 41       1177956  
5/14/2003
           
BRAINY KIDS
China
Pending
    28       3607636  
6/26/2003
           
BRAINY KIDS
China
Pending
    09       3608551  
6/26/2003
           
BRAINY KIDS
China
Pending
    16       3608540  
6/26/2003
           
BRAINY KIDS
European Community
Published
    09, 16, 28       3167012  
4/30/2003
           
BRAINY KIDS
India
Pending
    16       1201232  
5/26/2003
           
BRAINY KIDS
India
Pending
    09       1201238  
5/26/2003
           
BRAINY KIDS
India
Pending
    28       1201233  
5/26/2003
           
BRAINY KIDS
Japan
Registered
    09, 16, 28       2003-040345  
5/1/2003
    4725507  
11/14/2003
11/14/2013
BRAINY KIDS
Jordan
Filed
    09          
8/24/2004
           
BRAINY KIDS
Jordan
Filed
    16          
8/24/2004
           
BRAINY KIDS
Jordan
Filed
    28          
8/24/2004
           
BRAINY KIDS
Mexico
Registered
    28       599296  
5/2/2003
    804529  
8/15/2003
5/2/2013
BRAINY KIDS
Mexico
Registered
    16       599295  
5/2/2003
    804528  
8/15/2003
5/2/2013
BRAINY KIDS
Mexico
Registered
    09       599294  
5/2/2003
    818898  
1/26/2004
5/2/2013
BRAINY KIDS
New Zealand
Pending
    16       677954  
4/28/2003
           
BRAINY KIDS
New Zealand
Pending
    09       677953  
4/28/2003
           
BRAINY KIDS
New Zealand
Pending
    28       677955  
4/28/2003
           
BRAINY KIDS
Philippines
Pending
    09, 16, 28       42003005832  
7/1/2003
           
BRAINY KIDS
South Africa
Pending
    09       2004108504  
5/27/2004
           
BRAINY KIDS
South Africa
Pending
    16       2004108505  
5/27/2004
           
BRAINY KIDS
South Africa
Pending
    28       2004108506  
5/27/2004
           
BRAINY KIDS
Taiwan
Registered
    16       092042163  
7/8/2003
    01106484  
6/16/2004
6/16/2014
BRAINY KIDS
Taiwan
Registered
    28       092042164  
7/8/2003
    01096398  
4/16/2004
4/16/2014
BRAINY KIDS
Taiwan
Registered
    09       092042162  
7/8/2003
    01096397  
4/16/2004
4/16/2014
BRAINY KIDS (Abandoned)
Korea, Republic of
Pending
    09, 16, 28       2003-24264  
5/29/2003
           
BRILLIANT BABY
Argentina
Published
    16       2.481.212  
12/2/2003
           
BRILLIANT BABY
Argentina
Published
    28       2.481.213  
12/2/2003
           
BRILLIANT BABY
Argentina
Published
    09       2.481.211  
12/2/2003
           
BRILLIANT BABY
Australia
Registered
    41       979079  
11/19/2003
    979079  
9/6/2004
11/19/2013
BRILLIANT BABY
Brazil
Published
    09       826213871  
1/16/2004
           
BRILLIANT BABY
Brazil
Published
    16       826213863  
1/16/2004
           
BRILLIANT BABY
Brazil
Published
    28       826213855  
1/16/2004
           
BRILLIANT BABY
Canada
Pending
    09, 16, 28       1201809  
12/18/2003
           
BRILLIANT BABY
Chile
Published
    09       628978  
11/21/2003
           
BRILLIANT BABY
Chile
Published
    16       628976  
11/21/2003
           
BRILLIANT BABY
Chile
Published
    28       628977  
11/21/2003
           
BRILLIANT BABY
Colombia
Pending
    28       03.103.896  
11/25/2003
           
BRILLIANT BABY
Colombia
Published
    09       03.103.894  
11/25/2003
           
BRILLIANT BABY
Colombia
Published
    16       03.103.895  
11/25/2003
           
BRILLIANT BABY
European Community
Published
    41       003560778  
12/24/2003
           
BRILLIANT BABY
Mexico
Pending
    41       630843  
11/25/2003
           
BRILLIANT BABY
Peru
Published
    28       197334  
12/2/2003
           
BRILLIANT BABY
Peru
Registered
    09       197332  
12/2/2003
    96650  
4/27/2004
4/27/2014
BRILLIANT BABY
Peru
Registered
    16       197333  
12/2/2003
    96651  
4/27/2004
4/27/2014
BRILLIANT BABY
South Africa
Pending
    09       2003/2072527  
11/24/2003
           
BRILLIANT BABY
South Africa
Pending
    16       2003/20726  
11/24/2003
           
BRILLIANT BABY
South Africa
Pending
    28       2003/20727  
11/24/2003
           
BRILLIANT BABY
Spain
Published
    09, 16, 28       2568471 X
11/21/2003
           
BRILLIANT BABY
Turkey
Pending
    09, 16, 28       2003/31934  
11/21/2003
           
BRILLIANT BABY
Venezuela
Published
    09       17316-2003  
11/24/2003
           
BRILLIANT BABY
Venezuela
Published
    16       17317-2003  
11/24/2003
           
BRILLIANT BABY
Venezuela
Published
    28       17318-2003  
11/24/2003
           

 
 
26

--------------------------------------------------------------------------------

 
 
HAMMY
Australia
Pending
    09, 16, 28, 41       992584  
3/9/2004
           
HAMMY
Canada
Pending
    09, 16, 28, 41       1204481  
1/28/2004
           
HAMMY
European Community
Published
    09, 16, 28, 41       003611225  
1/27/2004
           
HAMMY
Japan
Pending
    09, 16, 28, 41       2004-013319  
2/3/2004
           
HAMMY
Korea, Republic of
Pending
    09, 16, 28, 41       45-2004-00816  
3/9/2004
           
HAMMY
Mexico
Pending
    09, 16, 28, 41       640077  
2/2/2004
           
HAMMY
Mexico
Pending
    16       640079  
2/2/2004
           
HAMMY
Mexico
Registered
    28       640080  
2/2/2004
    825288  
3/17/2004
2/2/2014
HAMMY
Mexico
Registered
    41       640081  
2/2/2004
    825289  
3/17/2004
2/2/2014
HAMMY
New Zealand
Registered
    09, 16, 28, 41       707419  
1/28/2004
    707419  
1/28/2004
1/28/2014
JINGLE BELL BABY
Canada
Published
    09, 28, 41       1126697  
1/8/2002
           
JINGLE BELL BABY
Mexico
Registered
    09       603158  
5/29/2003
    828394  
4/6/2004
5/29/2013
LEFT BRAIN
Australia
Pending
    09, 16, 28       987897  
2/9/2004
           
LEFT BRAIN
Canada
Pending
    09, 16, 28       1200170  
12/22/2003
           
LEFT BRAIN
European Community
Pending
    09, 16, 28       003560406  
12/23/2003
           
LEFT BRAIN
France
Registered
    09, 16, 28       033264784  
12/24/2003
    033264784  
5/28/2004
12/24/2013
LEFT BRAIN
Germany
Registered
    09, 16, 28       303667346/09  
12/17/2003
    303 66 734  
3/15/2004
12/17/2013
LEFT BRAIN
Japan
Pending
    09, 16, 28       2004-054017  
5/31/2004
           
LEFT BRAIN
Korea, Republic of
Pending
    09, 16, 28       40-2004-23995  
5/28/2004
           
LEFT BRAIN
Mexico
Pending
    09       636669  
1/8/2004
           
LEFT BRAIN
Mexico
Registered
    16       636668  
1/8/2004
    824516  
3/9/2004
1/8/2014
LEFT BRAIN
Mexico
Registered
    28       636667  
1/8/2004
    824515  
3/9/2004
1/8/2014
LEFT BRAIN
New Zealand
Registered
    09, 16, 28       706049  
12/17/2003
    706049  
12/17/2003
12/17/2013
LEFT BRAIN
Philippines
Pending
    09, 16, 28       4-2004-0004753  
6/1/2004
           
LEFT BRAIN
South Africa
Pending
    09       2004108501  
5/27/2004
           
LEFT BRAIN
South Africa
Pending
    16       2004108502  
5/27/2004
           
LEFT BRAIN
South Africa
Pending
    28       2004108503  
5/27/2004
           
LEFT BRAIN
Spain
Published
    09, 16, 28       2572894  
12/18/2003
           
LEFT BRAIN
United Kingdom
Pending
    09, 16, 28       3256267  
12/23/2003
           
LEFT BRAIN
United States of America
Pending
    09       76/561131  
11/20/2003
           
LEFT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561146  
11/20/2003
           
LEFT BRAIN-RIGHT BRAIN (Searched)
United States of America
Searched
                             
RIGHT BRAIN
Australia
Pending
    09, 16, 28       987898  
2/9/2004
           
RIGHT BRAIN
Canada
Pending
    09, 16, 28       1200169  
12/22/2003
           
RIGHT BRAIN
European Community
Pending
    09, 16, 28       003560431  
12/23/2003
           
RIGHT BRAIN
France
Registered
    09, 16, 28       033264787  
12/24/2003
    033264787  
5/28/2004
12/24/2013
RIGHT BRAIN
Germany
Registered
    09, 16, 28       303667338/09  
12/17/2003
    303 66 733  
3/15/2004
12/17/2013
RIGHT BRAIN
Japan
Pending
    09, 16, 28       2004-054018  
5/31/2004
           
RIGHT BRAIN
Korea, Republic of
Pending
    09, 16, 28       40-2004-23996  
5/28/2004
           
RIGHT BRAIN
Mexico
Pending
    09       636651  
1/8/2004
           
RIGHT BRAIN
Mexico
Registered
    16       636671  
1/8/2004
    824518  
3/9/2004
1/8/2014
RIGHT BRAIN
Mexico
Registered
    28       636670  
1/8/2004
    824517  
3/9/2004
1/8/2014
RIGHT BRAIN
New Zealand
Registered
    09, 16, 28       706078  
12/18/2003
    706078  
6/24/2004
12/18/2013
RIGHT BRAIN
Philippines
Pending
    09, 16, 28       4-2004-0004765  
6/1/2004
           
RIGHT BRAIN
South Africa
Pending
    09       2004108507  
5/27/2004
           
RIGHT BRAIN
South Africa
Pending
    16       2004108508  
5/27/2004
           
RIGHT BRAIN
South Africa
Pending
    28       2004108509  
5/27/2004
           
RIGHT BRAIN
Spain
Published
    09, 16, 28       2572895  
12/18/2003
           
RIGHT BRAIN
United Kingdom
Pending
    09, 16, 42       2352433  
12/23/2003
           
RIGHT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561145  
11/20/2003
           
RIGHT BRAIN (USE)
United States of America
Pending
    09       76/561144  
11/20/2003
           
RIGHT BRAIN LEFT BRAIN
Australia
Pending
    09, 16, 28       987899  
2/9/2004
           
RIGHT BRAIN LEFT BRAIN
Canada
Pending
    09, 16, 28       1200168  
12/22/2003
           
RIGHT BRAIN LEFT BRAIN
European Community
Pending
    09, 16, 28       3560448  
12/23/2003
           
RIGHT BRAIN LEFT BRAIN
France
Published
    09, 16, 28       043303612  
7/16/2004
           
RIGHT BRAIN LEFT BRAIN
Germany
Registered
    09, 16, 28       303668180/09  
12/18/2003
    30366818  
2/13/2004
12/18/2013
RIGHT BRAIN LEFT BRAIN
Mexico
Pending
    09       636666  
1/8/2004
           
RIGHT BRAIN LEFT BRAIN
Mexico
Registered
    16       636665  
1/8/2004
    824514  
3/9/2004
1/8/2014
RIGHT BRAIN LEFT BRAIN
Mexico
Registered
    28       636664  
1/8/2004
    824513  
3/9/2004
1/8/2014
RIGHT BRAIN LEFT BRAIN
New Zealand
Registered
    09, 16, 28       706151  
12/19/2003
    706151  
6/24/2004
12/19/2013
RIGHT BRAIN LEFT BRAIN
Spain
Published
    09, 16, 28       25729403  
12/18/2003
           
RIGHT BRAIN LEFT BRAIN
United Kingdom
Pending
    09, 16, 28       2352234  
12/23/2003
           
RIGHT BRAIN LEFT BRAIN (INTENT TO USE)
United States of America
Pending
    16, 24, 25, 28, 41       76/561143  
11/20/2003
           
RIGHT BRAIN LEFT BRAIN (USE)
United States of America
Pending
    09       76/561127  
11/20/2003
           
SMALL FRY PRODUCTIONS & Design
Canada
Registered
    09, 41       1126706  
1/8/2002
 
TMA614678
 
7/12/2004
7/12/2019
TALKING HANDS
Canada
Published
    09, 28, 41       1126707  
1/8/2002
           
TALKING HANDS
Mexico
Registered
    09       603159  
5/29/2003
    832957  
5/26/2004
5/29/2013

 
 
 
27